Citation Nr: 0100258	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-11 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran served on active duty from August 1969 to 
February 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (2000).

Additional evidentiary development is needed pursuant to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, (2000).  The veteran's 
reported stressors include the loss of a dear friend who 
never returned from a mission; serving in "recon"; being 
pinned down by a rocket attack while delivering fuel and 
seeing several Americans killed at Camp Evans in 1970; coming 
under mortar attack without warning at Phuy Bai in 1970; 
seeing dead American soldiers and body parts at a morgue next 
to a warehouse and seeing bodies being burned by Vietnamese 
soldiers in Phuy Bai in 1970; driving a petroleum truck in 
ambush zones and being in constant fear; and pulling security 
detail within his base camp.  Currently, the evidence does 
not support the conclusion that the veteran engaged in combat 
with the enemy.  Therefore, his lay statements, standing 
alone, are insufficient to establish that the stressors 
occurred, and there must be credible supporting evidence that 
the stressors actually did occur.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  "Credible supporting evidence" of a 
noncombat stressor may be obtained from service records or 
other sources, such as statements from fellow service members 
or others who witnessed or knew of the alleged events at the 
time of their occurrence.  

In order to assure that the evaluation of the claim is fully 
informed, the RO should attempt to verify the veteran's 
alleged stressors.  The veteran has provided some details for 
the alleged stressors, and the RO should also give him an 
opportunity to provide additional details regarding these 
events.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of his 
particular stressful events, and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Based on the statements he 
has submitted, the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  22150-3197 (formerly 
the Environmental Support Group) for its assistance in 
verifying the reported stressors.  The RO should also inform 
the veteran of the need to submit independent evidence 
verifying his stressors and allow him an appropriate 
opportunity to submit such evidence.

Further, under the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475, § 3, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A(d)), it will be necessary to 
obtain an examination in this case.  Therefore, after 
attempts are made to corroborate the veteran's reported 
stressors, the veteran should be examined to determine 
whether he has an acquired psychiatric disorder and, if so, 
whether the diagnosis is PTSD.  If PTSD diagnosis is 
warranted, the examiner is asked to identify the established 
in-service stressor, if any, considered sufficient to produce 
PTSD.  The examiner should also state whether there is a link 
between the veteran's current psychiatric symptomatology and 
any established in-service stressor.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to specify where he 
has received treatment for PTSD since 
1999, then obtain complete clinical 
records of all such treatment from the 
identified sources. 

2.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service and 
of the need to submit independent evidence 
verifying his stressors.  He should 
provide as many details as possible of the 
claimed stressors such as dates, places, 
detailed descriptions of the events, and 
any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail. 

3.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

4.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  Prepare 
a memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

5.  Subsequently, schedule the veteran for 
a complete and thorough VA psychiatric 
examination in order to determine whether 
he has a psychiatric disorder and, if so, 
the correct diagnosis.  Prior to 
conducting the examination, the examiner 
should be given a copy of this remand and 
the veteran's claims folder and should 
review the veteran's medical history, and 
the RO's memorandum detailing which 
stressors have been verified for purposes 
of this claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO must also ensure that all 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3 and 4, 114 Stat. 2096 
(to be codified at 38 U.S.C.A. §§ 5103, 
5103A, and 5107) has been undertaken.

7.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
the entire record and all applicable laws 
and regulations.

8.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

